      Case 6:21-cv-00043-ADA-JCM Document 20-2 Filed 02/23/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

 LATINOS FOR TRUMP, BLACKS                 §
 FOR TRUMP, JOSHUA MACIAS,                 §
 M.S., B.G., J.B., J.J.,                   §
                                           §
       Plaintiffs.                         §
                                           §
                                           §
 v.                                        §    NO. 6:21-CV-00043-ADA
                                           §
 PETE SESSIONS, MITCH                      §
 McCONNELL, NANCY PELOSI,                  §
 MARK ZUCKERBERG, CHUCK                    §
 SCHUMER, ALEXANDRIA                       §
 OCASIO-CORTEZ, BRAD                       §
 RAFFENSPERGER, ALL                        §
 MEMBERS OF THE 117TH U.S.                 §
 CONGRESS, et al.,                         §
                                           §
       Defendants.                         §   JURY TRIAL REQUESTED

ORDER GRANTING MOTION FOR ATTORNEYS’ FEES IN RESPONSE TO
             MOTION FOR EXTENSION OF TIME
                               [Relates to Document 20]

       CAME ON FOR CONSIDERATION Paul M. Davis’s Motion for Attorneys’

Fees in Response to Motion for Extention of Time (Doc. 20) (the “Motion”). The

Court, after having considered the Motion finds there is good cause for the Motion

to be granted. The Motion is hereby GRANTED.

       IT IS THEREFORE ORDERED that (as indicated by marks below):

___ B.G. shall pay to Paul M. Davis the amount of $1,800 worth of his attorneys’

fees for time spent drafting the Motion.

___ Kellye SoRelle shall pay to Paul M. Davis the amount of $1,800 worth of his

attorneys’ fees.
    Case 6:21-cv-00043-ADA-JCM Document 20-2 Filed 02/23/21 Page 2 of 2




___ B.G. and Kellye SoRelle are jointly and severally liable for paying Paul M. Davis

the amount of $1,800 worth of his attorneys’ fees.

IT IS SO ORDERED.
